Citation Nr: 1143940	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, claimed as secondary to psychiatric disability. 

3.  Entitlement to service connection for alcoholism and drug abuse, claimed as secondary to psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a VA social worker


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to October 1972. 

These matters come before the Board of Veterans' Appeals  (BVA or Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  Jurisdiction over this case belongs to the RO in Des Moines, Iowa. 

In this case, the Veteran's original claim and July 2006 hearing testimony make it clear that he contends that his hypertension is due to a psychiatric disability, to include PTSD.  He has not contended, and the evidence does not suggest, that his hypertension had its onset during or as a result of service, or that it may be so presumed.  When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection of hypertension.  Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

In addition, direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Therefore, the Board will not discuss direct service connection for alcoholism or drug abuse.

When this case was previously before the Board in January 2010, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran engaged in combat or experienced a stressor during active duty.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran incurred or aggravated hypertension as a result of service-connected disability. 

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran incurred or aggravated alcoholism or drug abuse as a result of service-connected disability. 


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Hypertension is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2011). 

3.  Alcoholism and drug abuse are not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in October 2003, VA informed the appellant of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence for the claims.  Correspondence dated in March 2006 informed him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

The October 2003 VCAA notice letter did not provide information as to how to substantiate a claim for PTSD based on personal assault in service.  However, the Board finds that the Veteran has not been prejudiced by this notice defect as the record establishes that he had actual notice in this regard.  A January 2006 statement of the case provided the specific notice required for claims for service connection for PTSD based on in-service personal assault.  38 C.F.R. § 3.304(f)(3) (2005).  The contentions set forth by the Veteran during a July 2006 hearing before an RO Decision Review Officer also make it clear that the Veteran had actual knowledge of why the claim for service connection for a psychiatric disability, to include PTSD, had been denied.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, he has been represented by a service organization during the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

The Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter in supplemental statements of the case dated in January 2007, May 2008 and September 2011, and the appellant therefore has not been prejudiced.  

The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, service personnel records, VA and private medical records, records from the Social Security Administration (SSA), and the transcript of the July 2006 VA hearing.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was afforded a VA psychiatric examination in August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report obtained in this case, along with a subsequent addendum, is more than adequate, as it is predicated on a reading of the Veteran's claims file and the results of the current examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

As service connection for a psychiatric disability is not established, a VA examination is not necessary to determine whether the Veteran's hypertension, alcoholism or drug abuse are related to a psychiatric disability.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disability, to Include PTSD

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

If PTSD is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).


Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability, to include PTSD.  While the Veteran has been diagnosed with PTSD, the evidence is negative for any confirmed stressor. 

The Veteran contends that he now has PTSD as a result of a personal assault during active duty.  During his personal hearing, he testified that in January 1972 he was in the Philippines.  At that time, he was sexually assaulted in the back of a club by one man, as two others held him down.  He said that he thought the men were servicemen but he was not sure.  He said that he had bruises but did not go see a doctor.  The Veteran stated that as a result of the assault he began using drugs.  He said that he did not tell anyone about the assault until 2003, when he told the VA social worker who also testified at his hearing.  The VA social worker in turn testified that a person would not use drugs for 25 years unless they were trying to cope with something they did not want to address.  

The Veteran's service treatment records show that in early May 1972 he reported never having gone more than one day without using drugs.  In May 1972 he was hospitalized for drug detoxification, and then went to a local rehab facility.  The Veteran entered a Navy drug rehabilitation program in early June 1972.  The narrative summary report provides a diagnosis of drug dependence (heroin, marijuana and cocaine) and drug experimentation (hallucinogens).  The report recommended that the Veteran be administratively separated on the basis of chronic drug use behavior.  The Veteran's rehabilitation records and reports make no mention of any personal assault, or any psychiatric or physical complaints, symptoms, findings or diagnoses related to a personal assault.  The remainder of the Veteran's service treatment records, including a June 1972 report of separation medical examination, are similarly negative for psychiatric complaints, symptoms, findings or diagnoses.  They are also negative for any evidence of a personal assault.  

The Veteran's service personnel records reflect that he was on unauthorized absence for six hours from July 31 to August 1, 1972.  In August 1972, he agreed to an administrative discharge by reason of unfitness based on exempted drug use and chose not to offer a statement on his own behalf. 

Private medical records show that during treatment for chemical dependency in 1986, 1996 and 2000, the Veteran made no reference to the claimed personal assault.  The records are negative for physical or psychiatric complaints, symptoms, findings or diagnoses related a personal assault.  

The earliest post-service diagnosis of PTSD is dated in 2003, three decades after the claimed assault allegedly occurred.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of a November 2003 VA PTSD examination resulted in an Axis I diagnosis of heroin dependence, in early full remission; history of alcohol and cocaine abuse; depressive disorder, NOS.  The examiner stated that it appeared that the Veteran's depressive symptoms were most likely secondary to substance use, i.e., substance induced depressive disorder, but one could not rule out an underlying major depressive disorder.  The examiner stated that the Veteran described some symptoms of PTSD, but not enough to make a clear diagnosis.  The Veteran described that his drug use started in the context of a severe trauma that occurred in the military.  The examiner noted that it was as likely as not that the Veteran's initial sexual trauma led to his initial use of opioids, but it was less likely than not that the continued use of opioids was due to this initial trauma.  The examiner reported being unable to make a specific determination about the relationship between the Veteran's depressive symptoms and his drug use, as to which was causing the other.  

A December 2005 VA outpatient treatment report provides a pertinent diagnosis of PTSD and sexual abuse of an adult.  A February 2006 statement from a VA Staff Psychologist relates that the Veteran had been vocationally disabled by his PTSD since he began treating the Veteran in May 2004.  The Staff Psychologist stated that the Veteran's military non-combat trauma was also associated with secondary depression and an inability to live a coherent and meaningful life, but did not identify the non-combat trauma. 

An August 2006 SSA decision provides that the Veteran was disabled as of October 2003.  The primary diagnosis was affective/mood disorders, and the secondary diagnosis was hepatitis C disease, diabetes mellitus, and history of drug/alcohol abuse.  The accompanying medical records are negative for any evidence of an inservice personal assault.  

The report of an August 2010 VA psychiatric examination provides an Axis I diagnosis of PTSD, chronic with depression secondary to sexual trauma; polysubstance dependence (cannabis, heroin, cocaine); and alcohol abuse.  In an addendum dated later that month, the VA examiner recounted that the Veteran reported a sexual assault in 1971 during his military career.  She noted that this was military non-combat trauma and the Veteran was diagnosed with chronic PTSD based on this event.  The examiner stated that it was her medical opinion that the Veteran's PTSSD was most likely due to or caused by this traumatic stressor (inservice incident) during his military service. 

Even when a claimant seeking service connection for PTSD has an unequivocal diagnosis of PTSD, service connection for PTSD requires a confirmed military service stressor, unless the claimed stressor is related to combat and the evidence establishes that the Veteran engaged in combat with the enemy.

In this case, the Veteran does not claim that his stressor is related to combat.  When the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

There is no evidence in the case before the Board to confirm the Veteran's alleged in-service personal assault.  The VA medical diagnoses of PTSD, linked to the Veteran's claimed stressor, do not corroborate that the stressor occurred.  Likewise, the February 2006 statement from the VA Staff Psychologist and the hearing testimony by the VA social worker do not corroborate that the stressor occurred.  These diagnoses and opinions are based solely on the Veteran's unsubstantiated assertion regarding what occurred in service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

The Board has carefully reviewed the Veteran's service treatment and personnel records.  The Board finds that they are negative for any evidence, such as physical injuries or behavior changes, that substantiate the claimed assault.  Although the Veteran was disciplined for drug use that apparently began after the alleged assault, he did not allege having been a victim of personal assault at that time.  In fact, when he was discharged from military service, he did not report the assault as an extenuating circumstance for his drug use.  

The Board is not bound to accept the Veteran's uncorroborated account of his experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1992); Swann, supra.  The question of whether a specific event reported by a Veteran as a stressor actually occurred is a question of fact for the Board to decide, involving, as it does, factors as much historical as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In this regard, the Board finds it significant that the Veteran's service treatment records and post-service private medical records show that even while seeking treatment for chemical dependency, he never reported the claimed in-service assault until many years after his separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

In the absence of a showing of combat with the enemy or evidence of a verifiable stressor, the Board concludes that the Veteran has failed to satisfy the criteria for service connection for PTSD.  As the Veteran bases his claim on the reported stressor, service connection cannot be granted without verification of them, regardless of current diagnosis of PTSD.

The Board is aware of the November 2003 VA diagnosis of major depressive disorder, most likely secondary to substance abuse.  However, as there is no evidence that the alleged personal assault took place, there is no basis on which to conclude that any psychiatric diagnosis, whether major depressive disorder or substance abuse, is related to active duty.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disability, to include PTSD, due to personal assault.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hypertension, Alcoholism and Drug Abuse
Secondary to Psychiatric Disability

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra. 

In this case, as service connection for a psychiatric disability is being denied, the claims for service connection for hypertension, alcoholism and drug abuse, secondary to service-connected psychiatric disability must also be denied.  

With respect to the Veteran's claim that his hypertension, alcoholism and drug abuse was caused by a psychiatric disability, to include PTSD, service connection has not been established for a psychiatric disability.  Thus, service connection may not be established for hypertension, alcoholism and drug abuse, as secondary to a psychiatric disability, to include PTSD, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied. 

Service connection for hypertension, claimed as secondary to psychiatric disability, is denied.

Service connection for alcoholism and drug abuse, claimed as secondary to psychiatric disability, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


